  Case 18-14214      Doc 35     Filed 10/16/19 Entered 10/16/19 13:07:45          Desc Main
                                  Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
NESTOR R. TORO, JR.,                          )   NO.: 18-14214
LOURDES L. TORO,                              )
                                              )   CHAPTER 13
         Debtors.                             )
                                              )   JUDGE: A. BENJAMIN GOLDGAR
                                              )
                                              )

                                   NOTICE OF MOTION

TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON October 25, 2019 at 9:30 am, or as soon thereafter
as counsel may be heard, I shall appear before the Honorable A. Benjamin Goldgar, U.S.
Bankruptcy Judge, Park City Branch Court, Courtroom B, 301 S. Greenleaf Avenue, Park City,
Illinois 60085, and shall then and there present the attached Motion and at which time you may
appear if you so desire.

                                     CERTIFICATION

       I, the undersigned Attorney, Certify that I served a copy of this Notice to the Addresses
attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 North
Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on October 16, 2019, with proper
postage prepaid.

                                                     McCalla Raymer Leibert Pierce, LLC
                                                     /s/Dana O'Brien
                                                     Dana O'Brien
                                                     ARDC# 6256415
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     (312) 346-9088



   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 18-14214        Doc 35      Filed 10/16/19 Entered 10/16/19 13:07:45      Desc Main
                                     Document     Page 2 of 5


                               NOTICE OF MOTION ADDRESSES

To Trustee:                                               by Electronic Notice through ECF
Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

To U.S. Trustee:                                          by Electronic Notice through ECF
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

To Debtor:                                                Served via U.S. Mail
Nestor R. Toro, Jr.
Lourdes L. Toro
39053 N. Ogden Ln.
Beach Park, IL 60083

To Attorney:                                              by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 18-14214        Doc 35   Filed 10/16/19 Entered 10/16/19 13:07:45         Desc Main
                                  Document     Page 3 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
NESTOR R. TORO, JR.,                          )   NO.: 18-14214
LOURDES L. TORO,                              )
                                              )   CHAPTER 13
         Debtors.                             )
                                              )   JUDGE: A. BENJAMIN GOLDGAR
                                              )
                                              )

   MOTION TO MODIFY THE AUTOMATIC STAY AND MOTION TO
                         DISMISS

         NOW COMES M & T Bank as servicing agent for Lakeview Loan Servicing, LLC by

and through its attorneys, McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic

Stay heretofore entered on the property located at 39053 North Ogden Lane, Beach Park, Illinois

60083 be Modified or alternatively that the above captioned Chapter 13 be dismissed, stating as

follows:

   1.       On May 16, 2018, the above captioned Chapter 13 was filed.

   2.       On August 3, 2018, the above captioned Chapter 13 was confirmed.

   3.       M & T Bank as servicing agent for Lakeview Loan Servicing, LLC services the first

            mortgage lien on the property located at 39053 North Ogden Lane, Beach Park,

            Illinois 60083.

   4.       The Plan calls for the Debtors to be the disbursing agent for the post-petition

            mortgage payments directly to M & T Bank as servicing agent for Lakeview Loan

            Servicing, LLC. Current post-petition payments are $1,817.31.

   5.       As of October 8, 2019, the post-petition mortgage payments are due and owing for
Case 18-14214       Doc 35   Filed 10/16/19 Entered 10/16/19 13:07:45          Desc Main
                               Document     Page 4 of 5


       August 1, 2019. The default to M & T Bank as servicing agent for Lakeview Loan

       Servicing, LLC is approximately $5,387.73 through October 2019. In addition,

       Movant has also incurred post-petition attorney fees of $250.00 and Proof of Claim

       fees of $400.00, as disclosed on the Notice of Post-petition Mortgage Fees, Expenses,

       and Charges filed on July 16, 2018. Another payment will come due on November 1,

       2019 in the amount of $1,817.31.

 6.    Attorney’s fees and costs for this motion are due in the amount of $1,031.00.

 7.    The plan is in material default.

 8.    M & T Bank as servicing agent for Lakeview Loan Servicing, LLC continues to be

       injured each day it remains bound by the Automatic Stay.

 9.    M & T Bank as servicing agent for Lakeview Loan Servicing, LLC is not adequately

       protected.

 10.   The property located at 39053 North Ogden Lane, Beach Park, Illinois 60083 is not

       necessary for the Debtors' reorganization.

 11.   M&T Bank services the loan on the Property referenced in this Motion. In the event

       the automatic stay in this case is modified, this case dismisses, and/or the Debtors

       obtains a discharge and a foreclosure action is commenced on the mortgaged

       property, the foreclosure will be conducted in the name of M & T Bank as servicing

       agent for Lakeview Loan Servicing, LLC. Movant, directly or through an agent, has

       possession of the Note. The Note is either made payable to Movant or has been duly

       endorsed.

 12.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 18-14214       Doc 35     Filed 10/16/19 Entered 10/16/19 13:07:45       Desc Main
                                   Document     Page 5 of 5




       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 39053 North Ogden Lane, Beach Park, Illinois 60083, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, or alternatively that the above

captioned Chapter 13 be dismissed, and leave be granted to M & T Bank as servicing agent for

Lakeview Loan Servicing, LLC to proceed with non-bankruptcy remedies including foreclosure,

and for such other and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Dana O'Brien
                                                     Dana O'Brien
                                                     Illinois Bar No. 6256415
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
